TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00612-CV



                             In re Elderidge Vanderhorst Hills


                     ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              We deny the petition for writ of mandamus filed by Elderidge Vanderhorst Hills.




                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: October 1, 2010